Exceptions overruled. There was no error in directing verdicts for the defendants in this action of tort for injuries and consequential damages resulting from a fall by the plaintiff Dorothy Zega in the front hall of the house of the defendant Kingston. Mrs. Zega and her husband, the other plaintiff, were tenants in the first floor apartment in that house. Mrs. Zega testified that she fell over two rolls of tar paper which were on the floor of the large unfurnished hall near a bay window opposite her apartment door. She knew that the rolls had been there for several days awaiting use in connection with repairs and changes in the house. The accident occurred when Mrs. Zega, while closing one of the bay windows, heard the telephone ring “a couple of times” and, as no one answered, turned quickly to go (as we infer) to answer the call. She “either forgot or didn’t see” the rolls. The relation between the defendant Ward, who had been engaged to do the work, and Kingston is inconsequential. The placing or presence of the rolls in an obvious place in the hallway violated no duly of either defendant to the plaintiffs. Collins v. Goodrich, 324 Mass. 251. St. Rock v. Gagnon, 342 Mass. 722, and cases cited.